Citation Nr: 0429225	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  00-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, diagnosed as major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from April 1957 to January 
1959.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision in which the RO denied the veteran's claim for 
service connection for a psychiatric disability.  The veteran 
filed a notice of disagreement (NOD) in October 1999.  The RO 
issued a statement of the case (SOC) in February 2000, and 
the veteran filed a substantive appeal in March 2000.  In 
June 2000 and August 2002, the RO issued supplemental SOCs 
(SSOC) that addresses additional evidence received concerning 
the veteran's claim, and reflects the RO's continued denial 
of the claim.  

In November 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The Board notes that the provision of 38 C.F.R. 
§ 19.9 purporting to confer upon the Board the jurisdiction 
to adjudicate claims on the basis of evidence developed by 
the Board, but not reviewed by the RO, was held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F. 3d 1339 (Fed. Cir. 
2003).  

In July 2003, the Board remanded the veteran's claims for 
additional development.  The RO developed the claim 
consistent with the Board's remand, but did not issue an SSOC 
or other rating action considering the new evidence obtained, 
to include a VA examination report.  However, as explained 
below, the Board is granting service connection for a 
psychiatric disability, and this constitutes a complete grant 
of the benefits sought on appeal.  Therefore, there is no 
prejudice to the veteran in not returning the claim to the RO 
for initial consideration of evidence obtained by the Board 
and as a result of the Board's remand.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Statements by the veteran and medical evidence of record 
indicate that the veteran has been diagnosed with post 
traumatic stress disorder (PTSD).  The Board construes these 
statements as attempts to raise a claim for service 
connection for PTSD.  As no such claim has been considered 
and denied by the RO, it is not currently in appellate 
status; hence, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has a current diagnosis of major depression.

3.  Although no psychiatric disability was diagnosed at 
separation, service medical records show that the veteran was 
treated for a psychiatric impairment in service, then 
diagnosed as anxiety reaction, and that he reported 
experiencing "nervous trouble" at separation.

4.  While there are no medical records to establish 
continuity of treatment since service, the veteran has 
asserted continuing psychiatric symptoms, and the record 
includes a competent medical opinion relating the veteran's 
recurrent major depression with his active service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection major depression are met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable decision on the claim for service 
connection for a psychiatric disability, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

II.  Factual Background 

Service medical records show that the veteran was normal from 
a psychiatric standpoint at the time of his induction 
examination in March 1957.  Treatment records from September 
1958 show that the veteran was seen by a military 
psychiatrist with complaints of anxiety and was diagnosed 
with anxiety reaction.  He was seen again in October 1958 
with anxiety symptoms and noted to have anxiety associated 
wit his failure to adjust to military life, with increased 
anxiety since entering service.  He was diagnosed with 
anxiety reaction.  The examiner noted that the veteran 
required long-term psychotherapy for basic problems and this 
therapy was not practicable in the military.  Further, 
retaining him in the military would expose him to danger of 
more serious psychiatric symptoms.  His separation 
examination in November 1958 shows that he was normal from a 
psychiatric standpoint, and his Report of Medical History, 
completed at this time, indicates that he complained of 
nervous trouble.  The military physician who signed the 
report noted that "all positive answers" on the report 
pertained to past history and none were applicable to the 
present time.

In statements of record the veteran asserts that he was 
treated after discharge, in the 1960s, for psychiatric 
problems, and that, since then, he has been on medication and 
had treatment.  Private medical records show that the veteran 
was treated for depression in 1991-92, and VA records show 
treatment for dysthymic disorder beginning in 1996.  A July 
1994 award letter to the veteran from the Social Services 
Administration (SSA) reveals that the veteran was awarded SSA 
disability benefits for a heart condition and depression.  

In June 2004 the veteran underwent a VA psychiatric 
examination.  The examiner diagnosed, inter alia, recurring 
major depression.  He further stated that after review of all 
the evidence available, including the interview, 
observational data, and information in the medical record, 
that it was clear that the veteran's psychiatric problems 
began in the military.  He also states that the veteran's 
depression is a direct continuation of the psychiatric 
problems the veteran had in the military and is related to 
the veteran's military service.  

III.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires a finding of 
the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309  (1993).  

As noted above, the veteran has been diagnosed with a 
psychiatric disability, currently diagnosed as major 
depression.  Accordingly, he has established the presence of 
a current psychiatric disability.

In addition, service records show treatment for anxiety 
reaction in service proximate to his discharge.  While the 
Board notes that the report of veteran's discharge 
examination and Report of Medical History notation do not 
indicate that had psychiatric problems in November 1958, the 
Board finds that the October 1958 examiner's report, which 
then noted that the veteran has a psychiatric impairment for 
which discharge was required for intense post-service psycho-
therapy, to be more probative.  Accordingly, the record 
contains in-service evidence of psychiatric impairment.

The Board also notes that the veteran has asserted that he 
has received treatment for psychiatric problems since his 
discharge from service.  The RO has not attempted to obtain 
his treatment records from the 1960s forward.  However, the 
veteran is, in no way, prejudiced by the omission of any such 
records from the record.  While the veteran, as a layperson, 
without the appropriate training and expertise, is not 
competent to establish, by his own assertions, a specific 
psychiatric diagnosis, or a probative opinion concerning the 
etiology of any of any disability, which are medical 
questions (see Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
he is competent to assert the continuity of psychiatric 
symptoms over the years.  See Groitveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Furthermore, the Board points out that record also contains a 
June 2004 opinion by a VA examiner asserting that the 
veteran's current major depression is related to his active 
service.  This evidence establishes a medical nexus between 
the veteran's current psychiatric disability and his in-
service treatment for anxiety reaction.  The Board notes that 
there is no contrary evidence of record (i.e., medical 
evidence attributing the veteran's psychiatric impairment to 
a source other than his active service).

Under the circumstances of this case (in which there is 
competent evidence of current psychiatric disability, 
evidence of treatment for psychiatric impairment in service, 
assertions of continuing psychiatric symptoms over the years, 
and a medical opinion relating a current psychiatric 
disability to service), and with resolution of all reasonable 
doubt in the veteran's favor (see 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102), the Board finds that the criteria for 
service connection for a psychiatric disability are met.  


ORDER

Service connection for major depression is granted.



____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



